Citation Nr: 0322587	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  98-05 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's cervical spine strain with 
C4-5 wedging and associated headaches.  

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's frontal sinusitis.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




REMAND

On March 21, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran should be scheduled for a 
VA examination for compensation purposes 
to determine the severity of his service-
connected frontal sinusitis.  The 
examiner should record the veteran's 
complaints in full and obtain information 
regarding the frequency, severity and 
duration of his symptoms.  All indicated 
tests and studies, to include X-rays, 
should be performed and all clinical 
findings should be reported in detail.  
The examiner should report all pertinent 
findings and state whether or not the 
sinusitis is manifested by headaches, 
pain and tenderness of affected sinus, 
and purulent discharge or crusting after 
repeated surgeries.  The examiner must 
express an opinion as to the frequency 
and duration of incapacitating episodes 
of sinusitis (to include whether there is 
evidence of incapacitation).  The 
examiner is to fully present all 
findings, and the reasons and bases 
therefore, in a clear, comprehensive and 
legible manner on the examination report.  
Send the claims folder to the examiner 
for review. 

2.  The veteran should be scheduled for a 
VA examination for compensation purposes 
to determine the severity of his service-
connected cervical strain with headaches.  
The examination should include any 
diagnostic tests or studies, including X-
ray studies, that are deemed necessary 
for an accurate assessment, and the 
examiner should review the results of any 
testing prior to completion of the 
report.  The examiner should conduct a 
thorough orthopedic examination of the 
cervical spine and provide a diagnosis of 
any pathology found.  In examining the 
neck the examiner should indicate the 
range of motion of the cervical spine, 
including the specific limitation of 
motion due to pain, and state the normal 
range of motion for that segment of the 
spine.  The examiner should set forth the 
extent of any functional loss present in 
the veteran's upper back due to weakened 
movement, excess fatigability, 
incoordination, or pain on use.  The 
examiner should also describe the level 
of pain experienced by the veteran and 
state whether any pain claimed by him is 
supported by adequate pathology and is 
evidenced by his visible behavior.  Any 
additional impairment on use, or in 
connection with any flare-up should be 
described in terms of the degree of 
additional range-of-motion loss.   The 
examiner should express an opinion as to 
whether the service-connected cervical 
strain is manifested by or has resulted 
in neurological impairment.  The examiner 
should specifically comment upon the 
presence and, if present, the extent of 
nerve impairment.  It is essential that 
the examiner discuss the total duration 
of any incapacitating episodes over the 
past 12 months (i.e. acute signs and 
symptoms due to intervertebral disc 
syndrome that require bedrest prescribed 
by a physician and treatment by a 
physician.)  Also a clear description of 
chronic orthopedic and neurological 
manifestations, i.e., signs and symptoms 
resulting from intervertebral disc 
syndrome that are present constantly or 
nearly so, should be included.  The 
examiner should also describe the 
manifestations of the veteran's headaches 
as well as their frequency, and whether 
they are prostrating.  All conclusions 
and opinions must be supported by 
complete rationale.  If a neurologic 
examination is needed in order to make 
this determination, that examination, 
including any relevant diagnostic 
testing, should be conducted.   On the 
basis of both current examination 
findings and a thorough review of all 
records in the claims file, the examiner 
should express an opinion regarding the 
overall degree of physical impairment 
resulting from the veteran's service-
connected cervical strain and its effect 
on his ability to work.  Send the claims 
folder to the examiner for review. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

